Citation Nr: 1217278	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-46 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder and manic depressive disorder.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to April 1984.  His DD Form 214 reflects an entry level discharge with uncharacterized service at separation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Cleveland RO assumed jurisdiction as part of the Tiger Team program; following initial adjudication of the claim, jurisdiction transferred back to the RO in Anchorage, Alaska.

In April 2011, the Board remanded this case for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's April 2011 remand instructions, the AMC: (1) asked the Veteran in an April 2011 letter to identify all medical care providers who treated him for a psychiatric condition since service, including his reported treatment in 1992 in Ketchikan, Alaska; and (2) scheduled the Veteran for a VA psychiatric examination to take place in June 2011 to determine the current nature and likely etiology of any current acquired psychiatric disorder.

The April 2011 letter was sent to the mailing address provided on the Veteran's March 2007 claim form.

A notation in the file shows that the Veteran failed to report to the scheduled VA examination.  The June 2011 examination request in the Veterans Health Administration (VHA) database noted that the Veteran's address should be verified for accuracy before mailing him an examination notification letter, because his address as provided by the Veterans Benefits Administration (VBA) (i.e., the one provided on the March 2007 claim form) differed from the address in the VHA database (i.e., the one provided on a prior July 1999 claim form).  The record does not contain evidence to reflect that the Veteran's address was verified for accuracy, nor does the record contain a copy of the examination notification letter.

Since filing his March 2007 claim, the Veteran has provided several mailing addresses for himself that are different from the ones listed on the July 1999 and March 2007 claim forms.  On his November 2009 VA Form 9, he stated that he was temporarily homeless.  In a June 2010 phone conversation with a VA employee, he revealed that he might be arrested that day.  The Veteran has a history of incarceration.

The RO must ascertain the Veteran's current mailing address and update the file accordingly.

The RO must attempt to fulfill the Board's April 2011 remand instructions using the Veteran's current mailing address.  The requested psychiatric examination may be conducted by VA, by contract, or by prison personnel, and all efforts taken to schedule and conduct this examination, including identifying and requesting the assistance of the appropriate prison officials, must be documented.

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA) for his schizoaffective disorder.  A request must be made to the SSA for all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following:

1.  Ascertain the Veteran's current mailing address and update the file accordingly.

2.  Contact the SSA and request copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, then print out the records and associate the copies with the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.

3.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for each private medical facility from which he has sought treatment for a psychiatric condition since service, to include from 1992 in Ketchikan, Alaska.  Upon receipt of such, take appropriate action to contact the identified provider(s) and obtain all available records related to treatment of the Veteran.  The RO should work with prison officials in obtaining prison facility medical records or other relevant medical records.  Any negative response should be noted in the record and communicated to the Veteran, and the Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  After completion of the foregoing, schedule the Veteran for a psychiatric examination conducted by VA, by contract, or by prison personnel.  All efforts taken to schedule and conduct this examination, including identifying and requesting the assistance of the appropriate prison officials, must be documented.  The claims file must be reviewed by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is to answer the following questions:

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty in March 1984?

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is to identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset in service from March 1984 to April 1984?  The examiner should address whether it is at least as likely as not that the Veteran presented the prodromal signs of any currently diagnosed psychiatric disorder during service.

The examiner's attention is directed to the February 1984 enlistment examination showing a normal psychiatric system, a February 1984 Report of Medical History wherein the Veteran denied psychiatric problems, a Medical Board Report dated in April 1984 showing a diagnosis of adjustment disorder with depressed mood, and post-service treatment records dated as early as January 1999 showing treatment for various psychiatric disorders to include schizoaffective disorder and depressive disorder.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

